Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)   Filed 06/14/19 Page
                             1 of 7 PageID #: 1215



                                   Exhibit 2
                                Filed under seal
Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)                           Filed 06/14/19 Page
                             2 of 7 PageID #: 1216




                          CONFIDENTIAL SETTLEMENT AGREEMENT
           This Confidential Settlement Agreement ("Agreement") is made and entered into and
     between American Senior Communities, LLC ("ASC") and NBA Builders, LLC ("NBA"), Rob
     New ("New"), and Peter Rath ("Rath"), hereinafter collectively referred to as the "Parties."

                                                RECITALS
             WHEREAS, a dispute has arisen between the Parties, and it is ASC's position that they
     have claims against NBA, New, Rath, and others in co!Ulection with, inter alia, the execution of a
     purported maintenance agreement between ASC and NBA, which was part of a larger alleged
     fraud scheme led by ASC's former CEO (the "Dispute");

            WHEREAS, NBA, New and Rath deny ASCis allegations of any sort and contend they
     each have no liability in connection with the Disp,.ute; and

           WHEREAS, in the interests of avoiding the costs and uncertainty of litigation, the Parties
     now wish to settle the Dispute.

           NOW, THEREFORE, IN CONSIDERATION of the promises, covenants and
     agreements herein contained, the Parties hereto agree as follows:
            1.      Payment. In exchange for the provisions in this Agreement, NBA agrees to pay
     one million five hundred thousand dollars ($1,500,000) (the "Settlement Amount") to ASC. The
     settlement payment shall be made in the form of a check payable to Ameiican Senior Communities,
     LLC. The check shall be delive1-ed to ASC's General Counsel, Teresa Williams, at 6900 Gray Rd.,
     Indianapolis, IN, 46237, within five (5) business days following the delivery by ASC of a fully
     executed copy of this Agreement to counsel for NBA, New, and Rath.
            2.     Mutual Release.

                   a. ASC, along with its predecessors, successors, parents, subsidiaries, owners and
                       affiliates (the "ASC Entities"), hereby release, covenant not to sue and not to
                       assist any other party in suing. and forever discharge NBA (including its
                      predecessors.. parents, subsidiaries, and affiliates), New, Rath, New's family
                      members (Larry New, Cheryl New, Dylan D. New, Trisha Stacio and
                       Christopher Stacia) and any entities that are currently wholly owned, directly,
                       indirectly or beneficially, by New and/or his family members ("the NBA
                      Released Parties''), from any and all claims, demands, damages, actions, causes
                      of actio0i suits, costs (including court costs), expenses, attorneys' fees,
                      judgments, sums of money or claims of any kind or nature whatsoever, and
                      particularly on account of all claims, !mown and unknown, both to person and
                      property, whether or not arising out of, resulting from, or related to the Dispute.
                      For avoidance of doubt, this release includes but is not limited to a release of
                      the NBA Released Parties with respect to any claims ASC has or may have
                      against 105214 Invesbnents LLC and 105210 Invesbnents LLC but does not
                      release claims ASC has or may have against 105214 Investments LLC and
                      105210 Investments LLC themselves. 105214 Investments LLC and 105210
Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)                            Filed 06/14/19 Page
                             3 of 7 PageID #: 1217


                         Investments LLC are not wholly owned. directly, indirectly or beneficially, by
                         New and/or his family members.

                     b. NBA, New, and Rath hereby release and forever discharge ASC from any and
                        all claims, demands, damages, actions, causes of action, suits, costs (including
                        court costs), expenses, attorneys' fees, judgments, sums of money or claims of
                        any kind or nature whatsoever, and particularly on account of all claims, known
                        and unknown. both to person and property, whether or not arising out of,
                        resulting from, or related to the Dispute.

             3.     Indemnification. ASC shall defend and indemnify the NBA Released Parties from
     any and all Indemnified Claims (as defined below), for all settlements 01· judgments. ASC's
     indemnification obligations under this paragraph shall not exceed the Settlement Amount.
     "Indemnified Claims" means claims related in any way to construction or maintenance work
     perfonned or agreed to be performed, or any agreements or contracts to perfonn such work,
     whether brought by thirdwparty claim, cross~claim or otherwise, alleging that one or more NBA ·
     Released Parties are derivatively liable (by way of contribution or otherwise) for liabilities or
     claims alleged by the ASC Entities.                      ·

             , 4.     No Admission of Liability. It is expressly understood and agreed that this is a
     settlement and compromise of disputed claims. The Parties expressly understand and agree that
     nothing in this settlement agreement shall be construed as an admission by any of the Parties of
     liability, of wrongdoing, or of any allegation related to the Djspute.

             5.     Confidentiality. The Parties agree that neither they, their attorneys, nor their agents
     and principals shall in any way publicize or disclose to any other person or party the tenns and
     conditions of this Agreement other than as is requested by representatives of a state or federal
     government, or as necessary for preparing federal and state income tax returns, and then only to
     the extent necessary for the preparation of such returns. If any court of competent jurisdiction is
     requested to enter an order that the terms and conditions of this Agreement be disclosed, the Parties
     agree to provide one another with prior notification so as to permit the other Party or its attorneys
     to appear and seek an appl'Opriate protective order.
            6.      Governing Law. This Agreement shall be governed by the laws of the State of
     Indiana. The Parties agree that the Federal and/or State courts of the State of Indiana shall be the
     sole forum for the resolution of any disputes.between them arising out of the subject matter of this
     Agreement and hereby submit themselves to,the exclusive jurisdiction of the courts of the State of
     Indiana for the resolution of any such disputes.

             7.      Attornevs' Fees and Costs. The Parties acknowledge and agree that each Party shall
     bear all of its own attorneys' fees, costs, and expenses incurred in connection with 'the claims
     released herein and the matters referred to herein.
            8.       Taxes. ASC acknowledges and agrees that NBA, New, and Rath have made no
     representations to it regarding the tax consequences of any amounts received by ASC pursuant .to
     this Agreement. The Parties agree tbatASC shall be solely and entirely responsible for the payment
     of any and all federal, state, or local truces, it: any, which may be due upon the payment made
     pursuant to this Agreement.



                                                    2of5
Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)                             Filed 06/14/19 Page
                             4 of 7 PageID #: 1218


             9.      Understanding and Severability. With the exception of the mutual release set forth
     in paragraph 2, if any provision, oi' any part of any provision ofthis Agreement shall for any reason
     be held to be invalid, unenforceable or contrary to public policy or any law, then the remainder of
     this Agreement shall not be affected thereby.
             1O.    Action to Enforce. fu any action brought to enforce any provisions of this
     Agreement, the prevailing Party shall be entitled to recover its reasonable costs of enforcement,
     including without limitation costs and reasonable attorneys' fees incurred therein, in addition to
     any other relief granted.

            11.     Construction of Agreement. The Parties agree that construction of the covenants
     contained herein shall be in favor of their reasonable nature, legality, and enforceabilily, and that
     any reading causing unenforceability shall yield to a construction permitting enforceability.

              12.    Binding Effect/Non-Transferral. This Agreement shall be binding upon the Parties
     hereto and upon their heirs, administrators, representatives, executor$, divisions, parents,
     subsidiaries, parents' subsidiaries, affiliates, partners, limited partners, successors and assigns,
     children, and grandchildren, and shall inure to the benefit of said Parties and each of them and to
     their heirs, administrators, representatives, executors, divisions, parents, subsidiaries, parents'
     subsidiaries, affiliates, partners, limited · partners, successors and assigns, children, and
     grandchildren. Each Party expressly warrants that it has not transferred to any person or entity any
     rights, causes of action, or claims released by this Agreement.
            13.     No Waiver. Any failure by any Party to enforce any of their rights and privileges
     under th.is Agreement shall not be deemed to constitute a waiver of any rights and privileges
     contained herein.
             14.    Full Understanding. By signing this Agreement, each Party certifies that it has
     carefully read and fully understands the provisions of this Agreement, has consulted with an
     attorney of its choosing before signing this Agreement, and agrees to the Agreement's tenns
     knowingly, voluntarily and without intimidation, coercion or pressure.
           15.     Authority. The Parties represent and warrant that the individuals signing this
    Agreement have the full authority to so execute this Agreement. The Parties further represent and
    warrant that except as recited herein, no part of the claim which provides a basis for the events or
    occurrences referred to herein has been assigned to any other person or entity.
            16.    Signature. The Parties may execute the Agreement in multiple counterparts, with
    separate pages for each Party, each of which is deemed an origin~, but all of which, taken together,
    are deemed to constitute one and the same instrument. A telecopied or scanned signature shall
    have the same force and effect as an original signature.

            17.     Entire Agreement. The Parties agree that this Agreement constitutes the entire
    agreement between the Parties regarding the matters herein and supel'sedes any and all prior
    agreements or understandings, written or oral; that this Agreement may not be modified without
    express written consent of the Parties hereto; that no promise or inducement has been offered
    except as herein set forth; and that this Agreement is executed without reliance on any statement
    or representation by the Parties or .their representatives or their attorneys other than the statements
    and representations contained in writing in this Agreement.


                                                    3of5
Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)   Filed 06/14/19 Page
                             5 of 7 PageID #: 1219



                              [Signature page to follow.]




                                        4of5
Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)                  Filed 06/14/19 Page
                             6 of 7 PageID #: 1220


     SO AGREED.                           APPROVED AS TO FORM AND
                                          CONTENT
                                          Riley Safer Holmes & Cancila LLP
                                          (Attorneys for ASC)              .

     Print: David Justice, Manager        Signature:     Va.iJJ.; ~·~ti.Ar
     Date: 10/5/2017                      Print: Valarie Hays

                                          Date:    10/6/2017
     NBA Builders. LLC

     Signature: - - - - - - - -
                                          Jenner & Block LLP
                                          Myron M. Cherry & Associates, LLC
                                          (Attorneys for NBA, New, and Rath)

                                        , . Signature:   ~~R~
    Rob New
                                          Print:   ~ J;e;1f     {<._   >f-et ttt. pte;;
                                          Date: oe-.f.    «)1
                                                           >
                                                                .!Al/7



    Date:       I 0 . I 0 . 17

    Peter Rath

    Signat\ll'e: - - - - - - - -




    4821-6404.0528,v. 1
 Case 1:17-cv-03273-TWP-DML Document 168-1 (Case Participants)                                                                                              Filed 06/14/19 Page
                              7 of 7 PageID #: 1221
12                                                                                                                               11:05:32a.m.             10-06-2017                       616




                      SOAGUED.                                                                           APP.ROVED.AS TO FORM AND
                                                                                                         CONTENT




                      =z~
                                                                                                         Rilet Safer Halmes & Candia LLP
                                                                                                         (Attameya for ASC)

                      Print: David Justice. Mimaga"                                                      si-'1.pjbJ;; -~hr
                • Date: 10/5/2017                                                                        Print: Valarie Hays

                                                                                                         Date: 10/6/2017


                     . Signatun::......._.~1--=:;.;.....~~·                                                     .
                                                                                                         Jenner & Block LLP
                      Print:          PE.I£                   "i<Ai~                                     MyS'tlD M. CfMrJ 4 Auociata, LLC
                                                                                                         (Attorneys for NBA, New, .BDd Ratb)
                      Deta:              10 J 11 J           rx-
                                                                                                         Slgnatmm - - - - - -

                      Rob New                                                                            Print: -~------

                      Slguture: - - - - - -
                     ·Print:~~~~----

                      Date:~~---------~-




                      =-~
                      Print:         ei;_:re:.
                      Date:. 10 j·u ( J=il
                                                             RA:rt<




     ........ ....     .   ...... ,.,... _,   .......   \•    .............. " . . . . ··- . ··-· .. .           ................ ·-··. .................. ... ...................   . .
